200 F.2d 557
M. M. DOWNIE et al., Appellantsv.Emory HORN et al., Appellees.
No. 14050.
United States Court of Appeals Fifth Circuit.
January 9, 1953.

Appeal from the United States District Court for the Eastern District of Texas; Joe Warren Sheehy, Judge.
Hayden C. Covington, Brooklyn, N. Y., Tom S. Williams, San Antonio, Tex., for appellants.
Dan Moody, Austin, Tex., C. S. Fletcher and Carroll F. Sullivant, Gainesville, Tex., for appellees.
Before HOLMES, RUSSELL, and STRUM, Circuit Judges.
PER CURIAM.


1
The judgment appealed from is affirmed.